Citation Nr: 1701468	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  11-09 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in September 2015, when it was remanded for additional development.


FINDING OF FACT

Right knee degenerative joint disease did not manifest in service or within one year thereafter; and the most probative evidence is against a finding that the Veteran's current right knee disability is related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for a right knee disability  have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify    was satisfied by an August 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service treatment records.  A VA examination has been conducted and opinions obtained.

Additionally, there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  A letter was sent to the Veteran in November 2015 requesting that he complete and return enclosed authorization forms so VA could obtain any outstanding medical treatment records, including from VA and non-VA medical treatment providers for his right knee disability.  Additionally, the Veteran was provided a VA examination in May 2016, and the claim was readjudicated in a     May 2016 supplemental statement of the case. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under    38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is      an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
The Veteran essentially contends that he developed a right knee disability as a    result of his active service.  He claims that he injured his right knee while playing basketball but did not seek treatment at the time of his right knee injury in service because he was worried about a backlash, and because he had orders to go to Korea.  In a July 2009 buddy statement, R. K. M. reported that he served in the Army with the Veteran, and that he remembers when the Veteran started to have problems with swelling in his right knee.  R. K. M. stated that he and the Veteran had orders to    go to Korea together and the Veteran would not go on sick call because he did not want to be recycled.  R. K. M. noted that he remembers several of them helping    the Veteran with his bags when they were boarding the flight.  The Veteran's         ex-wife, S. C., submitted a statement in July 2009 in which she reported that she was married to the Veteran from May 1965 through November 1976.  She noted that the Veteran's right knee bothered him during their first year of marriage,        and that she remembers his knee swelling up and having to put ice on it fairly consistently.  

As an initial matter, the Board notes that the Veteran has been diagnosed during   the course of the appeal with right knee degenerative joint disease.  A February 2009 X-ray of the Veteran's right knee revealed evidence of early osteoarthritis.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

The Veteran's service treatment records (STR) do not show that the Veteran had complaints, diagnoses, or findings pertaining to the right knee.  At his May 1963 enlistment examination, the Veteran was noted to have normal lower extremities.  In February 1965, the Veteran was found to be fit to travel as a regular passenger     by air or by surface transportation.  The Veteran was observed to have normal lower extremities during his May 1966 separation examination, and he denied swollen      or painful joints; bone, joint, or other deformity; arthritis or rheumatism; and trick or locked knee at that time.  Additionally, in a June 1966 statement the Veteran certified that there had been no change in his physical condition since his last physical examination. 

The Veteran first sought treatment for his right knee disability following service in February 2009.  At that time, the Veteran reported that he had right knee pain for one year without injury, and that it had worsened in the past three to four weeks.  He also reported that he had a history of knee pain in the Army in 1964.  A right knee X-ray revealed early evidence of osteoarthritis.  In April 2009, the Veteran was diagnosed with well-controlled localized osteoarthritis of the right knee, and     he elected to continue with nonsurgical treatment.  

As arthritis of the right knee was not shown in service or within one year following discharge from service, competent evidence linking the current disability to service is needed to substantiate the claim.

The Veteran's private physician, Dr. Redard, submitted a statement dated May 1, 2009 opining that the Veteran's knee condition is likely service related.  In Dr. Redard's treatment notes dated May 1, 2009, he noted that the Veteran reported having a right knee injury that occurred in the service, and the Veteran asked him     to write a note stating this.  Dr. Redard indicated that the Veteran's story was "certainly reasonable," so he wrote the note.

Although the May 2009 statement was prepared by a physician, it is conclusory,   does not account for the normal findings at separation, and provides no rationale.  Accordingly, the private medical opinion by the Veteran's treating physician is assigned little, if any, probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion.); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran underwent a VA examination in May 2016.  Following an in-person examination and a review of the claims file, the examiner first stated that the Veteran's right knee degenerative joint disease was at least as likely as not incurred in or caused by service.  However, the examiner's rationale stated that it was less likely as not incurred in or caused by service since the Veteran did not complain     of knee pain in service and the first complaint of knee pain was 50 years after service.  Additionally, the examiner noted that the Veteran worked most of the years between service and his complaint of right knee pain in 2009, and that the Veteran sustained a left knee injury in 1972 that was worse than his right knee disability.  Further, the February 2009 X-ray showed early arthritis with only mild narrowing on the right knee.  The examiner explained that this degree of minimal disease 50 years after the Veteran's alleged fall is less likely as not incurred in
or caused by service.  Thus, it appears the initial statement was simply a typographical error.

Due to the internal inconsistency in the opinion, an addendum opinion was sought. In May 2016, after a review of the claims file, another VA examiner opined in May 2016 that it is less likely than not that the Veteran's claimed right knee condition is related to military service.  The examiner noted the Veteran's active duty records are negative for evidence at the time of the injury and the May 1966 separation examination is silent for complaints related to knee conditions.  The VA examiner noted that it is at least as likely as not that the pre-Korea deployment right knee event was acute, self-limited, and transient.  She stated she agreed with the prior examiner's rationale regarding the Veteran's work history and finding of only minimal arthritis 50 years after the fall.  Further, the examiner, citing the Journal    of Orthopaedic Research, indicated that osteoarthritis is a degenerative joint  disease, which is present in over 40 percent of individuals over the age of 70,         and the incidence of osteoarthritis increases with age.  

This opinion was provided following review of the claims file and 2016 examination results, and considered the lay statements regarding the in-service injury in rendering the opinion.  As the opinion provided an adequate rationale for the conclusion reached, it is afforded great probative weight.  See Nieves-Rodriguez, supra. 

To the extent that the Veteran asserts that his current knee disability is related to service, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Accordingly, his opinion as to the diagnosis or etiology    of his knee disability is not competent medical evidence, as such questions require 
medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay contentions.

Moreover, as arthritis was not shown in service or during the one year period following service, the provisions concerning continuity are not applicable.  See 38 C.F.R. § 3.303(b).  In any event, to the extent the Veteran has alleged having right knee problems since his injury in service, the Board finds his separation examination showing normal lower extremities, the lack of knee complaints during service, and his report to a private treatment provider in 2009 that his knee pain began about one year prior without injury to be more persuasive and probative than current assertions.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

In sum, a chronic knee disability was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the current   right knee disability is related to service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for a right knee disability is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


